Title: To James Madison from James Maury, 25 February 1803 (Abstract)
From: Maury, James
To: Madison, James


25 February 1803, Liverpool. Last wrote on 27 Jan. Encloses a price current for U.S. goods [not found] and a report of American exports and imports for the six months ending 31 Dec. 1802 [not found]. Exports heretofore have been “almost exclusively confined” to U.S. ships. The countervailing duty, which was expected to operate to American disadvantage following the peace, especially in the carrying of tobacco, “appears by no means to have produced that effect.” The number of U.S. ships “cleared out from this place” during this period amounted, according to the best information he can gather, to 135. “The letter inclosed in yours of the 18th octr. was treated as you desired.”
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 2 pp. In a clerk’s hand, signed by Maury. Another copy of the RC, dated 5 Mar. 1803 (ibid.), is docketed by Wagner as received 7 May.



   
   A full transcription of this document has been added to the digital edition.

